Appeal from the decision of the State Industrial Board, noticed December 22, 1936, confirming previous decisions and award. On July 5, 1930, while engaged in his regular work, the claimant slipped and fell, injuring his back and the lower *912part of his spine. Infection set in, and operative procedure became necessary. The award is resisted on the ground of causal relation. There is medical evidence to support the finding of the Board. Award and decision unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffernan, JJ.